DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to an amendment filed on December 1, 2021. Claims 1-8 and 10-20 are pending with claims 3-8 and 10-20 being withdrawn. 

Response to Arguments
Applicant's arguments filed December 1, 2021 have been fully considered but they are not persuasive. First, applicant repeats arguments that there is no grounds for a restriction with no reasoning or analysis (page 10), the restriction relies upon different classification and different field of search without evidentiary reasons and/or examples (page 10), there is no “serious burden” (page 11), and piecemeal examination should be avoided (page 11). Second, applicant argues that Schwerdtfeger (US 2018/0297296) does not disclose a frusto-conical transition conduit positioned within both the component section and the supplemental section with the frusto-conical conduit (see pages 13-14). Third, applicant argues that the designation of a singular cooling passage into segments is baseless (page 15), and Torkaman (US 2017/0356294) does not disclose a frusto-conical transition conduit as claimed (pages 15-16).
	First, the Examiner notes that there are no new arguments to address and maintains that the restriction made Final previously is proper. Applicant is directed to page 2 of the Non-Final Rejection on October 1, 2021. By electing with traverse, applicant has retained the right to petition (see 37 C.F.R. 1.144). Note that a petition under 37 CFR 1.144 must be filed not later than appeal.
	Second, the Examiner notes that the claims do overcome the transition conduit of Schwerdtfeger which includes a cylindrical portion (portion of 108B adjacent to 26) and a frusto-conical portion (portion of 12B adjacent to 26). Note that the transitional conduit is “a frusto-conical transition conduit” since it includes a frusto-conical portion (portion of 12B adjacent to 26). The claim does not positively recite that the transition conduit is exclusively a frusto-conical transition. Further note that extending between and from the at least one passage in the component and into the supplemental section at the channel pertains to the transition conduit which includes both the cylindrical portion and the frusto-conical portion. Accordingly, the amendment to the claims does not overcome the arrangement in Schwerdtfeger. 
Additionally, the recitation in claim 2 that the frustoconical transition conduit is frusto-conical over an entire length of the frusto-conical transition conduit does not require that the entire transition conduit is frusto-conical. The frusto-conical portion of Schwerdtfeger (portion of 12B adjacent to 26) would be frusto-conical over an entire length of the frusto-conical transition conduit.
Third, the Examiner notes that the claim interpretation section (see pages 2-3), sets forth that the BRI of “transition section” corresponds to the passage structure in the region between two sections of the component whether these sections are intended to be separated or not. Torkaman discloses a transition conduit (40) in between two sections (inner portion of wall 20 and outer portion of wall 20) of the component (10). This is similar to applicant’s passage which is a singular passage. Note that applicant’s passage is further separated at SL, though as noted above the BRI of “transition section” does not require that the component be separated within the transition section. Accordingly, the Examiner maintains that the interpretation of Torkaman is consistent with the BRI of the claim.
Additionally, the Examiner notes that the transition section (Torkaman 40) is frustoconical since it has a diffuser with a circular shape (par. 31) which results in a cone shape or oblique cone shape that can be truncated at parallel lines (I, II at 48 and 42, see annotated Fig. 3).

    PNG
    media_image1.png
    239
    362
    media_image1.png
    Greyscale

Annotated Figure 3 of Torkaman (US 2017/0356294)
Note that the transition has a truncated oblique cone with parallel cuts at I, and II forms a frusto-conical shape. Furthermore, having a truncated right cone shape is non-patentable since it is taught by Stroud (US Patent 4,992,025) as previously set forth in dependent claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwerdtfeger (US 2018/0297296).
In regards to claim 1, Schwerdtfeger discloses a component (Fig. 8) comprising: 
a unitary body including: 
a component section (10), the component section including: 
at least one passage (12B) extending at least partially through the component section, the at least one passage including an opening (opening above cross section I in annotated Fig. 8 below) having a first dimension;
a supplemental section (100) integral with the component section (see P3, Figs. 4, 15, pars. 57, 72), the supplemental section disposed over the at least one passage of the component section and including: 
a channel (108B) extending at least partially through the supplemental section, the channel in fluid communication with the at least one passage of the component section; and 
a transition conduit (portions of 12B, 108B adjacent to 26, 110B) positioned within both the component section and the supplemental section (Fig. 8), the transition conduit being a frusto-conical conduit (portion of 12B adjacent to 26) and extending between and from the at least one passage in the component section and into the supplemental section at the channel to fluidly couple the at least one passage and the channel (Fig. 8);
the frusto-conical conduit including:
a second dimension (defined in a cross-section at II in annotated Fig. 8) that is larger than the first dimension of the opening of the at least one passage of the component section;
a first end (at I in annotated Fig. 8), the first end in the component section (10) of the unitary body, the first end positioned directly adjacent and in direct fluid communication with the opening of the at least one passage (12B), the first end having a third dimension that is larger than the first dimension of the opening of the at least one passage (Fig. 8), and
a second end (at II in annotated Fig. 8) in the supplemental section (100) of the unitary body, the second end positioned opposite the first end, the second end positioned directly adjacent and in direct fluid communication with the channel (108B) positioned in the supplemental section,
wherein the second end includes the second dimension that is larger than:
the first dimension of the opening of the at least one passage (above cross section I), and 
the third dimension (defined at cross section I) of the first end of the transition conduit (Fig. 8).
In regards to claim 2, Schwerdtfeger discloses the frusto-conical transition conduit (portion of 12B) is frusto-conical over an entire length of the frusto-conical transition conduit.

    PNG
    media_image2.png
    402
    253
    media_image2.png
    Greyscale

Annotated Figure 8 of Schwerdtfeger (US 2018/0297296)

Claim(s) 1-2 is/are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torkaman (US 2017/0356294).
In regards to claim 1, Torkaman discloses a component (10) comprising: 
a unitary body (20) including: 
a component section (inner portion of wall 20, including 48 and portion of 40), the component section including: 
at least one passage (48) extending at least partially through the component section, the at least one passage including an opening (at I in annotated Fig. 3 below) having a first dimension (Figs. 3-4); 
a supplemental section (outer portion of wall 20 including 42, 44, 46 and portion of 40, see Claim Interpretation note above) integral with the component section (Figs. 3-4), the supplemental section disposed over the at least one passage of the component section (Figs. 3-4) and including: 
a channel (42, 44, 46) extending at least partially through the supplemental section, the channel in fluid communication with the at least one passage of the component section; and 
a transition conduit (40) positioned within both the component section and the supplemental section, the transition conduit being frusto-conical transition conduit (par. 31, with a circular cross section) and extending between and from the at least one passage of the component section and into the supplemental section at the channel of the supplemental section to fluidly couple the at least one passage and the channel (Figs. 3-4);
the frusto-conical transition conduit including:
a second dimension (at II) that is larger than the first dimension of the opening of the at least one passage of the component section (Figs. 3-4);
a first end (above I), the first end in the component section (inner portion of the wall 20) of the unitary body, the first end positioned directly adjacent and in direct fluid communication with the opening of the at least one passage (48), the 
a second end (at II) in the supplemental section (outer portion of the wall 20) of the unitary body, the second end positioned opposite the first end, the second end positioned directly adjacent and in direct fluid communication with the channel (42, 44) positioned in the supplemental section,
wherein the second end (at II) includes the second dimension that is larger than:
the first dimension of the opening of the at least one passage (at I), and 
the third dimension (defined above cross section I) of the first end of the transition conduit (Fig. 3).
In regards to claim 2, Torkaman discloses the frusto-conical transition conduit is frusto-conical (see 40 with circular cross section and diffuser shape) over an entire length of the frusto-conical transition conduit.

    PNG
    media_image1.png
    239
    362
    media_image1.png
    Greyscale

Annotated Figure 3 of Torkaman (US 2017/0356294)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Torkaman (US 2017/0356294) in view of Stroud (US Patent 4,992,025).
In regards to claim 1, Torkaman discloses a component (10) comprising: 
a unitary body (20) including: 
a component section (inner portion of wall 20, including 48 and portion of 40), the component section including: 
at least one passage (48) extending at least partially through the component section, the at least one passage including an opening (at I in annotated Fig. 3 below) having a first dimension (Figs. 3-4); 
a supplemental section (outer portion of wall 20 including 42, 44, 46 and portion of 40, see Claim Interpretation note above) integral with the component section (Figs. 3-4), the supplemental section disposed over the at least one passage of the component section (Figs. 3-4) and including: 
a channel (42, 44, 46) extending at least partially through the supplemental section, the channel in fluid communication with the at least one passage of the component section; and 
a transition conduit (40) positioned within both the component section and the supplemental section, the transition conduit appearing to be a frusto-conical transition conduit (par. 31, with a circular cross section and diffuser shape) and extending between and from the at least one passage of the component section and into the supplemental section at the channel of the supplemental section to fluidly couple the at least one passage and the channel (Figs. 3-4);
the transition conduit including:
a second dimension (at II) that is larger than the first dimension of the opening of the at least one passage of the component section (Figs. 3-4);
a first end (above I), the first end in the component section (inner portion of the wall 20) of the unitary body, the first end positioned directly adjacent and in direct fluid communication with the opening of the at least one passage (48), the first end having a third dimension that is larger than the first dimension of the opening of the at least one passage (Fig. 3), and
a second end (at II) in the supplemental section (outer portion of the wall 20) of the unitary body, the second end positioned opposite the first end, the second end positioned directly adjacent and in direct fluid communication with the channel (42, 44) positioned in the supplemental section,
wherein the second end (at II) includes the second dimension that is larger than:
the first dimension of the opening of the at least one passage (at I), and 
the third dimension (defined above cross section I) of the first end of the transition conduit (Fig. 3).
Torkaman appears to disclose the transition conduit is frusto-conical (with the circular cross section, and tapering cross section in the diffuser section 40).
Furthermore, Stroud discloses a diverging section that is frusto-conical (Figs. 3A-4B).

    PNG
    media_image3.png
    280
    379
    media_image3.png
    Greyscale

Annotated Figure 4A of Stroud (US 4,992,025)
Torkaman discloses a component with a transition conduit with a diverging profile and circular cross section, however Torkaman, under a narrower interpretation, does not disclose the transition conduit is frusto-conical. Stroud discloses a transition conduit having a frustoconical shape which provides a shape that reduces blockage (Col. 1, lines 9-11) and utilizes a fast manufacturing technique (Col. 6, lines 38-41). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the component of Torkaman by providing the transition conduit with a frusto-conical shape, as taught by Stroud, to provide a shape that reduces blockage (Stroud Col. 1, lines 9-11) and utilizes a fast manufacturing technique (Stroud Col. 6, lines 38-41).
In regards to claim 2, Torkaman discloses the frusto-conical transition conduit is frusto-conical over an entire length of the frusto-conical transition conduit (Torkaman par. 31, Stroud Figs. 3A-4B).

    PNG
    media_image1.png
    239
    362
    media_image1.png
    Greyscale

Annotated Figure 3 of Torkaman (US 2017/0356294)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745
12/20/2021



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        12/30/2021